 522DECISIONSOF NATIONALLABOR RELATIONS BOARDUnited States Steel Corporation,Employer-PetitionerandUnited Transportation UnionUnited States Steel CorporationandUnion No. 11,UnitedAssociationof Iron,SteelandMineWorkers,Petitioner.Cases10-UC-24 and10-UC-25December 30, 1970DECISION AND ORDERBY CHAIRMANMILLERAND MEMBERSFANNING ANDJENKINSUpon petitions duly filed under Section 9(b) and (c)of the National Labor Relations Act, as amended, aconsolidated hearing was held before Hearing OfficerH. Carlton Bryan, Jr. Following the hearing andpursuant to Section 102.67 of the National LaborRelations Board Rules and Regulations and State-ments of Procedure,Series8, as amended, these caseswere transferred to the National Labor RelationsBoard for decision by direction of the RegionalDirector for Region10. Briefshave been filed by eachof the Unions' and the Employer.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowersin connectionwith this case to a three-memberpanel.The Board has reviewed the Hearing Officer'srulingsmade at the hearing and finds that they arefree from prejudicial error. They are hereby affirmed.Upon the entire record in this case, the Board finds:1.The Employer is engaged in commerce withinthemeaningof the Act and it will effectuate thepurposes of the Act to assert jurisdiction herein.2.The labor organizations involved claim torepresent certain employees of the Employer.3.No question affecting commerce exists concern-ing the representation of certain employees within themeaning ofSections 9(c)(1) and 2(6) and (7) of theAct.The Employer operates an in-plant railroad systemat itsFairfieldWorks in Birmingham, Alabama. Theemployees on this system are currently represented bythe three Unions involved herein in three differentunits:The engineers and firemen by the UTU; 2 theconductors by the Steelworkers; 3 and the switchmenby Local 11.iThe UnitedSteelworkers(hereinafter Steelworkers)intervened in bothcasesUnion No 11, United Association of Iron,and Steel and MineWorkers(hereinafterLocal 11), the Petitioner in Case 10-UC-25,intervened in Case 10-UC-24,and the United Transportation Union(hereinaftertheUTU)the Union inCase 1O-UC-24intervened in Case10-UC-252Formerly the Brotherhoodof LocomotiveFiremen and EnginemenThe Employer, in its petition, asked that the newlycreated position of train operator (hereinafter opera-tor) be added to the unit currently represented by theUTU. The UTU supports the position stated in thepetition. Local 11, in its petition, asks that the newlycreated position of train operator helper (hereinafterhelper) be added to the unit it currently represents.The Steelworkers asks that both petitions be dis-missed on the basis that both the operator and thehelper classifications constitute an accretion to theunit it represents. Each of the three Unions hasindicated that it is willing to represent both classifica-tions in the unit it represents.Formerly, and for the most part currently, the traincrews at the Employer's plant varied in size from fiveto three members with at least one member from eachof the bargaining units on each crew.4 In December1968 the Employer automated some of its trains andreduced the size of the crew on automated trains toone operator and one helper. In doing so theEmployer reassigned the functions performed bymembers of the manual operation crew so that allfunctions could be performed by this two-man crew.On a manually operated train, the engineer's workconsists of operating and making routine mainte-nance checks of the locomotive. The fireman, if thereisone on the run,assiststhe engineer in performinghisduties on the locomotive. Firemen normallyprogress to engineers after 3 years as firemen and aftertaking the engineer's examination. The switchmanoperates on the ground, coupling and uncouplingcars, connecting and disconnecting air hoses, throw-ing and lining up switches, and signaling and passingsignals to the engineers. The conductor is in charge ofthe crew and must also perform the same switchingfunctions as does the switchmen.Under manual control the normal progression isfrom switchman to conductor. All conductors are alsoswitchmen and are included on both the conductors'seniority roster and the switchmen's seniority roster.Employees qualified as conductors may work asconductors on some occasions and as switchmen onothers.Under remote control the operator operates thelocomotive using a remote control device, commonlycalled "a little black box," which is strapped to him. Inaddition, he is in charge of the crew and performsswitching functions identical to those performedformerly by conductors and switchmen. The helperperforms the greater part of the manual laborThe firemanclassificationis graduallybeing eliminatedthrough attrition3As part of the larger productionand maintenance unit9A five-man crew consisted of an engineer,fireman,conductor, andtwo switchmen,a four-man crew consisted of an engineer, fireman,conductor. and switchman,and a three-man crew consisted of an engineer,conductor,and switchman187 NLRB No. 49 UNITED STATES STEEL CORP.523involved in the switching operation. Even though theoperatoris incharge of the crew, as a practical matterwhere the helper is also a conductor and is morefamiliar with the particular area in which they areoperating, the operator follows the helper's directions.The Employer selected its present operators fromamong the employees on the fireman-engineer'srosters. It selected its present helpers from amongemployees on the switchmen's roster.5 Both theoperators and the helpers were given approximately 2weeks' training in their respective functions.6 Current-ly there are 90 to 100 qualified operators and 65 to 75qualified helpers.There is some dispute as to the amount of trainingwhich would be required to train a switchman orconductor to become an operator. A UTU witnesscontended that an operator would need at least 3years as a fireman to be able to qualify as an operator(the same as to qualify as an engineer) whereasemployer and Steelworkers witnesses contended thata switchman-conductor could be adequately trainedas an operator within 4 weeks.?At present there are two remote control locomotivesand they take approximately 15 percent of the totalruns.8 The Employer states that, after evaluation, itintends to extend remote control to additional runsover and above those which are to be taken by the twoadditional remote control locomotives it will receiveshortly.The parties also presented a great deal of evidencewith respect to the racial composition of the presentunits.The UTU represented unit is all white.9 Theconductors' unit is racially mixed, as is the remainderof the production and maintenance unit. However,because of past discrimination, the white conductorsare at the top of the seniority roster and the blackconductors are at the bottom. The switchmen's unit ismixed, but the Local 11 membership is entirelyblack.10 The Steelworkers questions the effectivenessof Local 11 as a bargaining agent and points to thefact that, in the past, Local l1's contract withEmployer was negotiated immediately after theSteelworkers contract and was closelysimilar in itsprovisions.1 tThis case thus requires the application of our unitplacement guidelines where automation has not onlyresulted in a reduction in the size of the crew but also,of necessity, in substantial realignment of the func-tions of the crewmembers. We note, first, that thereare no longer any clearly functional job classifica-tions. On the contrary, the functions of the crewmem-bers now overlap substantially: both members of thecrew operate from the ground and both perform thesame switching and related manual tasks. Thisoverlap, in our view, results in a much closercommunity of interest between operator and helperthan exists among crewmembers under manualoperation.Adding to this closer community ofinterest is the fact that Employer intends to establish aline of progression from helper to operator. The factthat it takes as little as 4 weeks to train employees inthe automated operation of locomotives 12 indicatesthat helpers will ordinarily have little difficulty inacquiring the skills necessary for promotion. All ofthis suggests, and we find, that employees assigned tothese new classifications have such a close communityof interest that they should be placed in the samebargaining unit.Having determined that the two classificationsbelong in the same unit we now must determine inwhich unit they belong. As the functions of these twoclassifications are the same as, or substitutes for,functions performed by the various members of thecrew under manual operation, and as the employeeswho have been trained to do the work of these new5Allconductors are included on the Switchmen's roster. Bothconductors and switchmen bid for and were selected to fill the helperposition.6The training was essentially the same except that the helpers did notoperate the"box" and were not required to take an examination.7Operators are required to operate the locomotive manually when theremote control device fails. (Remote control equipment is operatedmanually approximately 15 percent of the time.) The Employer states thatconductors and switchmen could be trained to perform the manualoperationwithin 4 weeks.Inaddition,at least a three-man crew isnecessary to operate manually. This requires some time delay to send for athirdman and there is nothing to indicate that an engineercould not besent out as fast as a switchman or conductor. There was some dispute as tothe difficulty of operating the locomotive pulling a train on a main line runas opposed to operating it in the yard. Currently, approximately 65 percentof Employer's runs are yard runs (including all of the remote control runs)and 35 percent are main line runs (with Employer indicating that heexpects to use remote control on these runs when it receives the twoadditional locomotives now being converted to remote control). Thedifference between the two types of runs is that on a main line run it isnecessary to control the "slack" action (the control of the play between thecars by proper braking). The Employer's estimate that it would take 4weeks to train a conductor or switchman to become a train operator didnot exclude main line runs,however.8A run is one 8-hour shift. Approximately 5 percent of the remainingruns have 5-man crews, approximately 45 percent have 4-man crews, andapproximately 35 percent have 3-man crews.9The UTU's national membership includes blacks. Prior to the March24,1968,agreement between the Employer and the UTU on theelimination of firemen,some black employees were training as firemen.However, under the agreement employees with little seniority were notgiven job protection.As a result of this provision all unprotectedemployees,including all of the blacks and some whites,were discharged.The UTU states that it is willing to represent both blacks and whiteswithout discrimination.10At one time I I white employees belonged to Local 11, but all havesince resigned their membership.At least some of the II are still workingwithin the unit. Local II actively solicits white switchmen to becomemembers of its organization.11No one questionedLocal It'sstatusasa functioning labororganization.12Employer's statement that only 4 weeks is required to train a trainoperator helper to becomea train operatoris supported by the fact thatEmployer has trained employees to perform these functions in that lengthof time at some of its other locations. 524DECISIONSOF NATIONALLABOR RELATIONS BOARDclassifications are drawn from all three units, each ofthe Unions presents a substantial claim that the newclassifications belong in the unit it represents. Withfull knowledge of the difficulties presented by thissituation we have carefully considered and balancedthevarious factors.We conclude that the newclassificationsmost properly constitute an accretionto the unit represented by the Steelworkers.We base our finding on the following majorconsiderations:1.The employees in the new classification ofoperator perform three basic functions: directing thecrew, operating the locomotive, and switching. Help-ers are primarily engaged in switching duties but may,in addition, be called upon to direct the crew orundergo training in operation of the locomotive. Eachfunctionis essentialand no one of them is of sufficientimportance to dominate the other two.13 Undermanualoperation only the conductors perform morethan one of these functions: they not only direct thecrew but also perform switching functions. Thus, theSteelworkers is the only representative which hasrepresented dual-function employees.2.Under automation the degree of skill requiredtoperform at least some of these functions hasdecreased from what was required under manualoperation.Conversely, however, each operator orhelper must master a broader range of skills. Theresult of the lowering but broadening of the overallskill requirement is that employees assigned to these13The UTUcontends that operation of the locomotive is relativelymore important as it requires the greater degree of skill However, theevidence that an operator can be trained to Employer's satisfaction in asclassifications now have an increased community ofinterestwith other production and maintenanceemployees who are similarly skilled. Principally onthe basis of these two factors we conclude that the twonew classifications constitute an accretion to theproduction and maintenance unit represented by theSteelworkers.On the basis of present practice at the plant, weexpect the practical effect of this determination to bethat the Steelworkers will bargain on behalf ofoperators and helpers for such time as they areworking in these classifications, in the same manneras they now bargain on behalf of conductors whowork only part time in that classification. We expect,further, that employees who work only part time asoperators and helpers and who are assigned asswitchmen, engineers, or firemen during their remain-ing work time will continue to be represented for suchremaining time in units to which these latter classifi-cations respectively belong.As we have found that the operator and helperclassifications constitute an accretion to the unitrepresented by the Steelworkers, we shall dismiss thepetitions herein.ORDERIt is hereby ordered that the petitions filed herein be,and they hereby are, dismissed.littleas 4 weeks indicates that the additional skill required to operate alocomotive under these circumstances does not invest this function withdominating importance